Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 1 of 6




           EXHIBIT 39
                  Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 2 of 6


    Message
    From:            Liggett, Jeff G [/O =WELLS FARGO & CO. /OU= WFB1 /CN= RECIPIENTS /CN= JGLIGGE]
    Sent:            3/12/2018 3:02:38 PM
    To:              Customer Impact - Mtg Servicing [customerimpact @wellsfargo.com]
    CC:              Thompson, Jill L [jillthompson @wellsfargo.com]; Reimers, Kara E [karareimers @wellsfargo.com]; Nichols, Nicole L.
                     [ nicole .l.nichols @wellsfargo.com]; Archer, Kari L. [kari.l.archer @wellsfargo.com]; Spensley, Brian A
                     [brian.a.spensley @wel Isfargo. com]
    Subject:         RE: New Incident Submitted: 6214 - Default Decisioning - Underwriting


    Please let me know if you have any questions


    From: Customer Impact - Mtg Servicing
   Sent: Friday, March 09, 2018 2:36 PM
   To: Spensley, Brian A; Thompson, Jill L
   Cc: Nichols, Nicole L.; Customer Impact - Mtg Servicing
   Subject: FW: New Incident Submitted: 6214 - Default Decisioning - Underwriting

   Thank you for reporting a customer impact!

   Please respond to the below questions by replying to this email as soon as possible.

   1. Is there an impacted loan population available? If yes, please provide the impacted loan list to the Customer
   Impact mailbox.

   No



   2.   Will the submitter of the issue be available to present the incident on the Customer Impact Issue Review meeting
   scheduled on [Tuesday, March 13`h ] from 1:00 pm - 2:30 pm CT? Please advise if someone other than the submitter
   will present the incident on the call.

   Jeff Liggett


   3.     Could the issue impact Credit Bureau reporting?

   Yes



   4.     What is the time frame that the issue occurred?

  4/13/2010 - 10/31/2015


  5.      What is the description of the process breakdown?

  The Home Preservation Application (HPA) tool was placed into production April 13, 2010 with logic to utilize a State Fee
  Matrix that provided maximum allowable foreclosure attorney fees and costs. The HPA tool was automated to pull in
  attorney fees that were paid at the time of the decision from MSP screen (DDCH) and added them to the maximum
  allowable from a state matrix. This practice potentially over stated the dollar amount for recoverable fees that were
  incurred at the time of the decision, which could have created an HTI impact making the payment unaffordable and
  potentially declining for either affordability and /or NPV.




CONFIDENTIAL                                                                                               WF_HERNANDEZ_00013113
             Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 3 of 6



  6.   What system(s) are involved in the issue?

  HPA, MSP



  7.   What screen(s) in the above system(s) are involved?

  HPA - Cap /Waive
  MSP - DDCH



  8.   How should this have been detected prior to discovering this issue?

  This issue is around tool logic



  9.   What is the proposed solution at this time?

  The fee matrix usage was eliminated from the HPA tool on 10/20/2015.



  10. Have any corrective actions already been taken?

  The fee matrix usage was eliminated from the HPA tool on 10/20/2015.



  11. What date were any corrective actions taken?

  10/20/2015


  12. Who is the Analytical SME for this issue?

  Adam Alvarez


  13. Who is the Process SME for this issue?

  To Be Determined


  If any of these questions are unable to be answered at this time, please attempt to gather this information
  prior to the Project Kickoff Call.


  If this incident is related to a written or electronic communication (i.e. letter, email, statement, text, etc.)
  please also respond to the below questions:
  1.   What is the communication ID(s), if applicable?




CONFIDENTIAL                                                                               WF_HERNANDEZ_00013114
              Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 4 of 6



   2.  How is the communication generated and /or printed? By a vendor (i.e. EUS, TransCentra, LSI, RR Donnelly, etc.)
   or manually (printed and mailed by a Wells Fargo Team Member)?




   a.   If printed by a vendor please name the vendor.




   3.   Is the communication triggered by or through an automation system (i.e. SLoaD, HPS, ER, etc.)?




   a.   If Yes, please indicate which system(s).




   4.   Will the communication be re -sent to the customer?




   Note: All required templates for this process are located in the Customer Impact Issue Templates section
   of the CIT website.

   Note: Please review the Customer Impact Issue Review Meeting Job Aid for information related to
   presenting an incident on the Customer Impact Issue Review meeting.

   Thank youI
   The Customer Impact Team


  From: Customerlmpact @wellsfargo.com [mailto:Customerlmpact @wellsfargo.com]
  Sent: Friday, March 09, 2018 1:51 PM
  To: Customer Impact - Mtg Servicing <Customerlmpact @wellsfargo.com>
  Subject: New Incident Submitted: 6214 - Default Decisioning - Underwriting


  A new incident has been submitted. The Customer Impact Incident Tracking Number is: 6214
  --------- - - - - -- Discovery Information ---------------
  Discovery Date: 03/07/2018
  Discovered By: Spensley, Brian Email: Brian.A.SpensleyAwellsfargo.com
  How Was the Incident Discovered: When reviewing CIT 5920 in the settlement area related to attorney fees,
  we identified an opportunity to review for additional impacts, which included looking at loans that were
  potentially denied due to our process at the time for how attorney fees were calculated in the decision tool
  ( ?HPA tool ?). A review of loan -level transactions revealed potential concerns.
          - - - - - -- Contact Information




CONFIDENTIAL                                                                                  WF_HERNANDEZ_00013115
              Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 5 of 6


  Owning Department: Default Decisioning - Underwriting
  Primary Contact: Thompson, Jill Phone: Not Provided Email: jillthompson@wellsfargo.com
          - - - - - -- Customer Impact - --
  Customer Impact Criteria: Conflicts with Compliance Requirements
  Customer Impact Criteria: Conflicts with Corporate Policy
  Customer Impact Criteria: Impacts Multiple Customers (2 or more)
  Customer Impact Criteria: Results in Inquiries from the Media or Has Potential for Negative Media Attention
  Estimated # of Impacted Loans: Unknown
  Incident Description: When reviewing CIT 5920 in the Settlement area related to attorney fees, we identified
  an opportunity to review for additional impacts, which included looking at loans that were potentially denied
  due to our process at the time for how attorney fees were calculated in the decision tool. The Home Preservation
  Application (HPA) tool was placed into production April 13, 2010 with logic to utilize a State Fee Matrix that
  provided maximum allowable foreclosure attorney fees and costs. The HPA tool was automated to pull in
  attorney fees that were paid at the time of the decision from MSP screen (DDCH) and added them to the
  maximum allowable from a state matrix. This practice potentially over stated the dollar amount for recoverable
  fees that were incurred at the time of the decision, which could have created an HTI impact making the payment
  unaffordable and potentially declining for either affordability and /or NPV. The fee matrix usage was eliminated
  from the HPA tool on 10/20/2015.
  How is the Customer Impacted? Customers may have been inappropriately denied for Home Preservation
  home retention products.
  -----=---- - - - - -- Root Cause Impact ---------------
  Initial Root Cause: Technology Change Management
  Is There a Potential for Negative Customer Impact Such as Negative Credit Bureau Reporting, Financial
  Reimbursement, Require Re- disclosure, etc.? Yes
  Negative Impact Type: Adverse Denials
  Negative Impact Explanation: Customers may have been inappropriately denied for Home Preservation home
  retention products and for HAMP decisions, this may have included loss of related incentives.
  --------- - - - - -- Compliance Impact
  Is this Incident the Result of a Compliance Requirement? Yes
  Compliance Explanation: Other
                 Foreclosure Impact - - --
  Could an improper foreclosure occur as a result of this issue and /or will any assistance be needed from
  the Foreclosure Team to hold or monitor these loans? Yes
  Explanation: Customers may have been inappropriately denied for Home Preservation home retention
  products.

  Could this issue contribute to the delinquency of the impacted customers? Yes
  Explanation: Not Provided
  Options:
  We may have improperly denied a borrower who applied for a modification.

  Could this issue impact our ability to foreclose? Yes
  Explanation: Not Provided
  Options:
  We may have potentially impacted our ability to execute an affidavit confirming compliance.

  Could this issue hinder foreclosure reinstatement? No
  Explanation: Fees were overestimated with the home retention product review, but were not overcharged.




CONFIDENTIAL                                                                              WF_HERNANDEZ_00013116
               Case 3:18-cv-07354-WHA Document 173-41 Filed 11/21/19 Page 6 of 6



    Could the correction or remediation of this issue result in any of the following? Yes
    Explanation: Remediation efforts may include rerunning the home retention decisions for impacted loans to
    offer the appropriate product.
    Options:
   Other way the correction or Remediation of this issue could impact us (explanation required; "TBD" is not a
   valid response).

                   Legal Impact/Information



               Redacted-AC P
               - -- RECOR Information
   RECOR Notified? Yes
   RECOR Contact: Dietz, Brian Email: Brian.P.Dietz @wellsfargo.com
   Notification Date: 03/07/2018

   The Customer Impact Team will contact you regarding this submission.
   This is a system generated email. Please do not reply.

   Please contact CustomerImpact@wellsfargo.com
                                 wellsfargo.com with questions.

   Thank you.




CONFIDENTIAL                                                                            WF_HERNANDEZ_00013117
